Citation Nr: 0716911	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1956 to September 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

In August 2006, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been obtained and 
associated with the veteran's claims file.


FINDING OF FACT

The veteran is not currently diagnosed with asbestosis; his 
current pulmonary pathology is not otherwise attributable to 
his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1131, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran notice by letters dated in September 2003, October 
2003, May 2004, July 2004, and March 2006 in which he was 
informed of what was required to substantiate his claim and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
Some of the veteran's service medical records are apparently 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in December 2004.  This 
examination was thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection

The veteran requests service connection for asbestosis.  
Because the preponderance of competent medical evidence does 
not indicate that he has asbestosis or any other pulmonary 
pathology that is otherwise attributable to his period of 
active service, the claim will be denied.

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

Although not shown in service, service connection may still 
be granted for bronchiectasis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1131, 1133 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).   Service connection may be also granted 
for any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  While there is guidance for adjudicators as to 
asbestos-exposure claims, the law remains clear that there 
must be a diagnosis of the claimed disability.  See Veteran's  
Benefits Administration Manual M21-1, Part VI, 7.21.  The 
manual notes that asbestos particles have a tendency to break  
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and  
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques,  
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations  
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West,  
13 Vet.App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre- service and post-service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

As noted above, the veteran's service medical records were 
not available for review.  His Armed Forces Of The United 
States Reports Of Transfer Or Discharge (DD Forms 214) is of 
record and indicates that his military occupational specialty 
was listed as automobile repairman.  

A private medical record from J. P. Krainson, M.D., dated in 
April 2003 shows that the veteran reported an occupational 
exposure to asbestos materials with a latency period of 
greater than 15 years from the time of exposure to the 
development of signs and symptoms.  There was no reference 
made to his period of active service.  The veteran reported 
smoking cigarettes from age 30 to the present, averaging one 
to one and a half packs per day.  Following physical 
examination, pulmonary function test, and chest X-rays, the 
diagnosis was pulmonary asbestosis and asbestos-related 
pleural disease.

A Statement In Support Of Claim (VA Form 21-4138) from the 
veteran dated in May 2004 shows that he asserted working in a 
motor pool as a mechanic during his entire period of active 
service.  He added that following service, he worked in a 
service station pumping gas from 1960 to 1962, as a mechanic 
from 1962 to 1966, as a service manager for an equipment 
company from 1966 to 1980, and as a truck driver from 1980 to 
2003.

A VA outpatient treatment record dated in June 2003 shows 
that the veteran was said to have a history of chronic 
obstructive pulmonary disease and lung disease.

Private medical treatment records from the Wesley Medical 
Center dated in July 2004 show that pulmonary function tests 
revealed mild restrictive ventilatory abnormality and mild to 
moderate decrease in diffusing capacity.

Private outpatient treatment records from J. Hyer, M.D., 
dated in July 2004, reveal that the veteran reported a 
history of dyspnea on exertion and cough, along with asbestos 
exposure.  The impression was dyspnea, cough, mild 
restriction, mild decrease in diffusing capacity, and 
increased interstitial markings on chest X-ray. Dr. Hyer 
indicated that he could not exclude mild asbestos-related 
pulmonary fibrosis.

In July 2004, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He 
indicated that he worked as an automobile mechanic during his 
period of active service, where he was exposed to asbestos 
while repairing brakes, clutches and gaskets, without the use 
of masks or ventilation.  He also described that they would 
take an air hose to blow away the dust and dirt, and that the 
air would be "fogged up" with asbestos dust.  He added that 
he was probably in asbestos dust about eight hours most days.  
He indicated that he had been told he had asbestosis, but 
that he had not received treatment for this condition. 

A VA examination report dated in December 2004 shows that the 
veteran reported having quit smoking in 1983, indicating that 
prior to that he smoked one to three packs per day for 15 
years.  He started smoking again in 2001, smoking one-half-
pack per day for approximately a year-and-a-half.  He 
described chronic daily cough productive of several 
tablespoons full of clear to a little yellow sputum.  He also 
reported shortness of breath which was aggravated by walking.  
He had no history of hemoptysis.  His last episode of 
pneumonia was 1983, having yearly episodes prior to that.  He 
had no history of tuberculosis or asthma.  He reported being 
diagnosed with asbestosis two years earlier by a firm 
regarding a class action lawsuit for asbestosis.  The veteran 
reiterated a history of asbestos exposure as set forth above.  
He was on no respiratory medications, although he had used 
inhalers in the past without success.  Chest X-rays revealed 
interstitial densities throughout  the lungs.  High-
resolution computed tomography chest scan revealed evidence 
of thickening which was consistent with asbestos exposure, 
but he had no interstitial changes consistent with the 
diagnosis of pulmonary asbestosis.  Pulmonary function was 
not reflective of asbestos-related lung disease.  The 
diagnosis was asbestos-related lung disease, asymptomatic.

VA and private outpatient treatment records dated from 
November 2005 to May 2006 show continued treatment for 
symptoms associated with a pulmonary disorder.  The records 
show worsening interstitial infiltrates diagnosed as 
progressive pulmonary fibrosis. 

A letter from Dr. Hyer dated in August 2006 shows that he 
reported treating the veteran since July 2004 for pulmonary 
fibrosis which may be asbestos related.

During his August 2006 video conference hearing, the veteran 
reiterated a history as set forth above.  He indicated that 
although he may have been exposed to asbestos subsequent to 
service, he was initially exposed during service.  He added 
that while he did have a history of smoking, it was his 
contention that smokers that had been exposed to asbestos had 
a higher incidence of mortality than those without exposure.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for asbestosis.  The post-service medical evidence 
of record does not show a confirmed diagnosis of asbestosis.  
While the veteran has been diagnosed variously with chronic 
obstructive pulmonary disease, lung disease, dyspnea, cough, 
mild restriction, mild decrease in diffusing capacity,  
increased interstitial markings, asymptomatic asbestos-
related lung disease, and progressive pulmonary fibrosis, 
there is no diagnosis of asbestosis.  The VA examiner in 
December 2004 set forth that examination revealed no 
interstitial changes consistent with a diagnosis of pulmonary 
asbestosis.  This opinion is probative as it was definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000). 

In the absence of evidence of a current disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent evidence of record of 
current asbestosis, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.

The Board has considered the August 2006 opinion of Dr. Hyer 
which suggested that the veteran had pulmonary fibrosis which 
may be asbestos related.  However, for the Board to conclude 
that the veteran was exposed to asbestos during service; that 
such asbestos was of a certain degree; and that the assumed 
degree of such exposure was enough to cause asbestosis or 
asbestos-related pulmonary fibrosis would be speculation, and 
the law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between a current  disorder and 
the claimed incident of service.  Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5  Vet. App. 104, 145-6 
(1993).

Although the veteran does not have a diagnosis of asbestosis, 
as noted above, he has been variously diagnosed with other 
pulmonary disorders.  As such, the Board has also considered 
whether service connection is warranted for any of those such 
disorders.  However, the various pulmonary disorders were not 
first demonstrated until many years after the veteran's 
separation from service.  There is no evidence of record of 
any complaints, treatment, or diagnosis of a pulmonary 
disorder until 2003, which is more than 44 years following 
discharge from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  A gap in evidence constitutes negative evidence that 
tends to disprove a veteran's claim that the veteran had 
disease or injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

Additionally, there is no competent medical evidence of a 
nexus linking any current pulmonary disorder with an event in 
service.  Even if the fact that the veteran's military 
occupational specialty being that of an automobile mechanic 
was to suggest that he was exposed to asbestos during 
service, his entire period of service lasted approximately 
three and one half years, while the evidence of record 
clearly suggests that the veteran had approximately 45 years 
of post-service civilian occupation as an automobile mechanic 
which could also suggest exposure to asbestos.  Nevertheless, 
the veteran has not presented any competent medical evidence 
suggesting a nexus between his current pulmonary disorder and 
his period of active service.  Without evidence of an 
inservice incurrence and a medical nexus, the preponderance 
of the evidence is against the veteran's claim.  

The evidence of record has also failed to establish that the 
veteran had manifested  bronchiectasis which was disabling to 
a compensable degree within one year following his separation 
from service.  As such, service connection on a presumptive 
basis would not be warranted.  38 U.S.C.A. § 1133 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a pulmonary 
disorder as a result of service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2005); Harvey v. Brown, 6 Vet. App. 416, 
425  (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) ((citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for asbestosis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


